DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/22/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
	The amendment filed on 11/22/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 11-17, 20-23 and 27-32 are pending.

Withdrawal of Rejections/Objections
	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claims.
	All of the rejections under 35 U.S.C. 102 are withdrawn in view of the amendments to the claims.
	Both of the rejections under 35 U.S.C. 103 are withdrawn and re-written in view of the amendments to the claims.

Response to Arguments/New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims depend on cancelled claim 1.  For the purposes of this action, it is assumed that these claims should depend from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel WO 93/23080 in view of Pierres et al US 2015/0056214, Hardman, J. Nut. Vol. 132 p. 3508S (2002) and Miller, Mini-Reviews in Medicinal chemistry vol. 4 p. 839 (2004).
Fossel discloses prooxygenator-affixation element complex where the prooxygenator is an enzyme such as xanthine oxidase or myeloperoxiodase and the affixation element is an antibody that recognizes tumors (melanomas, carcinomas, adenocarcinomas, sarcomas, etc). (pages 4-5, 9-12, 22-23, example 1, abstract and entire reference).  The complexes are administered to an animal for cancer treatment or diagnosis (abstract, page 5 and 6).  The linking of the two components is either recombinantly or by chemical methods (page 14).  The compositions comprising the complex can be formed in liposomes (page 18) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
The only different between the reference and the instant invention is the use of glucose oxidase in the complex, the combination with fatty acids (C3-C6) and the order of administration.
Pierres et al discloses anti-B7H6 antibodies (which recognize tumors) recombinantly fused to or chemically conjugated to enzymes, such as glucose oxidase or peroxidase (summary, para 106, 112 and entire reference).  The chemical conjugation uses linkers (para. 118-125).  The conjugates are used in methods for treatment or detection of cancers (para 146+, 159-179) and are administered to subjects (para 211).  At para 180+ the reference discloses combination therapy with a second agents used to treat the disease.  At para 205, the reference discloses that the second agent can be administered simultaneously or separately from the second agent. The conjugates can be formed in delivery compositions comprising liposomes (para 197-200) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
Hardman et al discloses that omega-3 fatty acids augments cancer therapy (see entire reference).
Miller discloses that short chain fatty acids (SCFA) (such as buteryate (C4) and others) have been shown to inhibit tumor growth (pages 843-844, specifically page 843, second column, first full paragraph and entire reference).
Since the prooxygenator-affixation element complex is used in the treatment of cancer (Fossel) and since the fatty acids (omega-3 fatty acids and SCFA) are used in the treatment of cancers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine two compounds known for the treatment of cancer (the prooxygenator-affixation element complex and the fatty acids) to form a third compositions for the same purpose.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  Additionally, the use of glucose oxidase as the enzyme in the complex of Fossel would also have been obvious because Pierres et al discloses that the conjugate with glucose oxidase also can be used in the treatment of cancers.  Furthermore, the order of administration is obvious in view of Pierres et al which discloses administration simultaneously or separately. 
Response to arguments
Applicant argues that antibodies are not recited in claim 11 and that Pierres is irrelevant to the rejection.  The second the last word in line 2 of claim 11 is “antibody”.  Thus, antibodies are recited in the claim and Pierres is relevant.
Applicant argues that Osmak is irrelevant to the claims because it discusses statins.  In view of applicant’s amendments to claim 11, this reference has been removed from the rejection.
Applicant argues that the rejection is based on hindsight because Fossel does not teach or suggests any combination with Miller.  Applicant argues that there have been innumerable attempts to treat cancer and that the Office cannot rely on hindshight to form the rejection but must articulate reasons with rational underpinning to combine the references.   As stated in the rejection, the rejection is based on the combination of two compounds known to treat the same disease and in view of In re Kerkhoven it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  Thus, the Examiner is using case law to form the rejection and this was clearly articulated in the rejection.




Claim(s) 11-13, 15-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierres et al US 2015/0056214 in view of Hardman, J. Nut. Vol. 132 p. 3508S (2002) and Miller, Mini-Reviews in Medicinal chemistry vol. 4 p. 839 (2004).
Pierres et al discloses anti-B7H6 antibodies (which recognize tumors) recombinantly fused to or chemically conjugated to enzymes, such as glucose oxidase or peroxidase (summary, para 106, 112 and entire reference).  The chemical conjugation uses linkers (para. 118-125).  The conjugates are used in methods for treatment or detection of cancers (para 146+, 159-179) and are administered to subjects (para 211).  At para 180+ the reference discloses combination theapy with a second agents used to treat the disease.  At para 205, the reference discloses that the second agent can be administered simultaneously or separately from the second agent. The conjugates can be formed in delivery compositions comprising liposomes (para 197-200) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
The only different between the reference and the instant invention is the combination with fatty acids (C3-C6).
Hardman et al discloses that omega-3 fatty acids augments cancer therapy (see entire reference).
Miller discloses that short chain fatty acids (SCFA) (such as buteryate (C4) and others) have been shown to inhibit tumor growth (pages 843-844, specifically page 843, second column, first full paragraph and entire reference).
Since the anti-B7H6 antibody-enzyme conjugate is used in the treatment of cancer (Pierres et al) and since fatty acids (omega-3 fatty acids and SCFA) are used in the treatment of cancers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine two compounds known for the treatment of cancer (the anti-B7H6 antibody-enzyme conjugate, the fatty acids) to form a third compositions for the same purpose.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
The order of administration is obvious in view of Pierres et al which discloses administration simultaneously or separately. 
Response to arguments
Applicant’s arguments have been addressed above.




Claim(s) 23 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fossel WO 93/23080 in view of Pierres et al US 2015/0056214 and Osmak Cancer Letters vol. 324 p. 1 (2012).
Fossel discloses prooxygenator-affixation element complex where the prooxygenator is an enzyme such as xanthine oxidase or myeloperoxiodase and the affixation element is an antibody that recognizes tumors (melanomas, carcinomas, adenocarcinomas, sarcomas, etc). (pages 4-5, 9-12, 22-23, example 1, abstract and entire reference).  The complexes are administered to an animal for cancer treatment or diagnosis (abstract, page 5 and 6).  The linking of the two components is either recombinantly or by chemical methods (page 14).  The compositions comprising the complex can be formed in liposomes (page 18) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
The only different between the reference and the instant invention is the use of glucose oxidase in the complex, the combination with statins and the order of administration.
Pierres et al discloses anti-B7H6 antibodies (which recognize tumors) recombinantly fused to or chemically conjugated to enzymes, such as glucose oxidase or peroxidase (summary, para 106, 112 and entire reference).  The chemical conjugation uses linkers (para. 118-125).  The conjugates are used in methods for treatment or detection of cancers (para 146+, 159-179) and are administered to subjects (para 211).  At para 180+ the reference discloses combination therapy with a second agents used to treat the disease.  At para 205, the reference discloses that the second agent can be administered simultaneously or separately from the second agent. The conjugates can be formed in delivery compositions comprising liposomes (para 197-200) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
Osmak discloses that statins, when combined with other chemotherapy increases the effectiveness of cancer treatments (abstract and entire reference).
Since the prooxygenator-affixation element complex is used in the treatment of cancer (Fossel) and since statins (Osmak) are used in the treatment of cancers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine two compounds known for the treatment of cancer (the prooxygenator-affixation element complex and statins) to form a third compositions for the same purpose.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  Additionally, the use of glucose oxidase as the enzyme in the complex of Fossel would also have been obvious because Pierres et al discloses that the conjugate with glucose oxidase also can be used in the treatment of cancers.  Furthermore, the order of administration is obvious in view of Pierres et al which discloses administration simultaneously or separately. 
Response to arguments
Applicant argues that Miller and Hardman are irrelevant to claim 23.  In view of the amendments to the claims, these two references have been removed from the rejection.
Applicant argues that the rejection is based on hindsight because Fossel does not teach or suggests any combination with Osmak.  Applicant argues that there have been innumerable attempts to treat cancer and that the Office cannot rely on hindshight to form the rejection but must articulate reasons with rational underpinning to combine the references.   As stated in the rejection, the rejection is based on the combination of two compounds known to treat the same disease and in view of In re Kerkhoven it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  Thus, the Examiner is using case law to form the rejection and this was clearly articulated in the rejection.





Claim(s) 23, 27-28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierres et al US 2015/0056214 in view of and Osmak Cancer Letters vol. 324 p. 1 (2012).
Pierres et al discloses anti-B7H6 antibodies (which recognize tumors) recombinantly fused to or chemically conjugated to enzymes, such as glucose oxidase or peroxidase (summary, para 106, 112 and entire reference).  The chemical conjugation uses linkers (para. 118-125).  The conjugates are used in methods for treatment or detection of cancers (para 146+, 159-179) and are administered to subjects (para 211).  At para 180+ the reference discloses combination theapy with a second agents used to treat the disease.  At para 205, the reference discloses that the second agent can be administered simultaneously or separately from the second agent. The conjugates can be formed in delivery compositions comprising liposomes (para 197-200) and it is the Examiner’s position that liposomes contain fatty acids.  Since the conjugate is formed in compositions containing the liposomes, it naturally flows that they are administered at the same time.
The only different between the reference and the instant invention is the combination with statins.
Osmak discloses that statins, when combined with other chemotherapy increases the effectiveness of cancer treatments (abstract and entire reference).
Since the anti-B7H6 antibody-enzyme conjugate is used in the treatment of cancer (Pierres et al) and since statins (Osmak) are used in the treatment of cancers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine two compounds known for the treatment of cancer (the anti-B7H6 antibody-enzyme conjugate and statins) to form a third compositions for the same purpose.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
The order of administration is obvious in view of Pierres et al which discloses administration simultaneously or separately. 
Response to arguments
Applicant’s arguments have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/           Primary Examiner, Art Unit 1643